In re Overton, Peter; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. J, No. 0; to the Court of Appeal, Fourth Circuit, No. 2003-K-1102.
Writ granted in part; otherwise denied. The district court is ordered to provide relator with a copy of its March, 2003 judgment denying post-conviction relief, if it has not done so already. La.C.Cr.P. art. 930.1; see also State ex rel. Foy v. Crimi*1124nal Dist. Court, 96-0519, p. 1-2 (La.3/15/96), 669 So.2d 393. In all other respects, the application is denied.